                       Case 1:20-mj-01237-DLC Document 1 Filed 07/20/20 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                           &DVH1R
      -RQDWKDQ 5 0(-,$ DND ³0LJXHO 5LGULJXH]                                     PM'/&
              )LJXHURD´ DND ³&RQHMR´


                            Defendant(s)


                                                 &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                    -XO\                 LQWKHFRXQW\RI               (VVH[          LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV       WKHGHIHQGDQW V YLRODWHG

             Code Section                                                    Offense Description
 86&   D                                 'LVWULEXWLRQ RI DQG 3RVVHVVLRQ ZLWK ,QWHQW WR 'LVWULEXWH &RQWUROOHG 6XEVWDQFHV




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG DIILGDYLW RI '($ 7DVN )RUFH 2IILFHU )HOL[ $ )LJXHURD




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                              Complainant’s signature

                                                                                        )HOL[ $ )LJXHURD 7)2 '($
                                                                                               Printed name and title

6ZRUQWRYLDWHOHSKRQHLQDFFRUGDQFHZLWK)HGHUDO
5XOHRI&ULPLQDO3URFHGXUH

'DWH
                                                                                                 Judge’s signature

&LW\DQGVWDWH                            %RVWRQ 0$                          +RQ 'RQDOG / &DEHOO 86 0DJLVWUDWH -XGJH
                                                                                               Printed name and title
